Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION

DARREN L. GLOVER,
Plaintiff,
VS. CASE NO. 5:19-cv-181-RH/MJF
MICHAEL J. BAXTER, WILLIAM T,
~MITCHELL, COREY E. SILCOX, and
MICHAEL A. MONEYHAM,

Individually

Defendants.
/

 

ANSWER AND AFFIRMATIVE DEFENSES ©
OF DEFENDANTS MITCHELL, SILCOX AND MONEYHAM
TO PLAINTIFF’S AMENDED COMPLAINT

Defendants WILLIAM T. MITCHELL, COREY E. SILCOX, and MICHAEL |
A. MONEYHAM, through counsel, hereby answer Plaintiff's Amended Complaint

and state:

1. Admitted that Plaintiff purports to bring a cause of action as alleged
but denies liability and that Plaintiff is entitled to any relief.

2. Admitted.

3. Admitted.

4. | Admitted.
‘Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 2 of 7

5. Admitted.
6. Admitted.
7. Admitted.
8. Admitted.
9. Admitted.

COMMON ALLEGATIONS OF FACT

10. Admitted.

11. Admitted.

12. Without knowledge, therefore denied.
13. Without knowledge, therefore denied.
14. Without knowledge, therefore denied.
15. Without knowledge, therefore denied.
16. Without knowledge, therefore denied.
17. Without knowledge, therefore denied.
18. Without knowledge, therefore denied.
19. Without knowledge, therefore denied.
20. Without knowledge, therefore denied.
21. Without knowledge, therefore denied.
22. Without knowledge, therefore denied.

23. Without knowledge, therefore denied.
Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 3 of 7

24.
25.
26.
27.
28.
29.
30.
31.
32.
33.
34.
35.
36.
37.
38.
39.
40.
41.
42.

43.

Admitted.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.
Denied.

Admitted.
Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 4 of 7

44,
45.
46.
AT.
48.
49,
50.

31.

52.
53.
54.
55.
56.
S7.
58.
59.

60.

Admitted.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

Denied.

CAUSES OF ACTION

I. 42 U.S.C. §1983: Eighth Amendment
(Baxter, Silcox, Mitchell and Moneyham)
Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 5 of 7

II. 42 U.S.C, §1981: Violation of Equal Rights
(Baxter, Mitchell, Silcox and Moneyham)

61. Denied.
62. Denied.
63. Denied.
64. Denied.
65. Denied.
66. Denied.
67. Denied.
68. Denied.
69. Denied.

Prayer for Relief

A-E Admitted that Plaintiff demands a trial by jury. Defendants deny
each other allegation contained in plaintiff's Complaint not specifically
admitted or addressed in this answer. By way of further answer and

affirmative defenses, defendants state as follows:

AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 6 of 7

Plaintiff fails to state a claim upon which relief can be granted, Therefore,
this complaint should be dismissed pursuant to Fed.R.Civ.P. 12(b)(6).

SECOND AFFIRMATIVE DEFENSE

 

Plaintiff’s claims may be barred in whole or in part by the statute of
limitations applicable to Plaintiff’s claims.
THIRD AFFIRMATIVE DEFENSE

Plaintiffs claims are barred by the Eleventh Amendment and his complaint

should be dismissed.
FOURTH AFFIRMATIVE DEFENSE
Plaintiff failed to exhaust his administrative remedies as required by the

Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), and therefore his complaint

should be dismissed.

FIFTH AFFIRMATIVE DEFENSE

Defendants are protected from liability and suit by Eleventh Amendment

immunity and the doctrine of qualified immunity.
RESERVATION OF DEFENSES

Defendants reserve the right to amend this answer in order to assert any
additional affirmative defenses that may be uncovered or made known during the

pendency of this case.

WHEREFORE, defendants Mitchell, Silcox and Moneyham request that

this Court dismiss this action with prejudice and assess costs against plaintiff.
Case 5:19-cv-00181-RH-MJF Document 28 Filed 12/06/19 Page 7 of 7

Respectfully submitted this 6" day of December 2019.

/s/ Judson H, Orrick
JUDSON H. ORRICK
Florida Bar No. 872430
313 Johnston Street
Tallahassee, Florida 32303
850.222.2900 - phone
850.222-2933 - facsimile
iorrick@equelslaw.com

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing has been
served via the Federal CMECF Portal which will send electronic notification to all

~ counsel of record on this 6th day of December 2019.

Judson H. Orrick
